Citation Nr: 1105715	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  08-31 967	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for chronic right iliac 
wing pain secondary to bone graft.

2.  Entitlement to service connection for cleft lip and cleft 
palate.

3.  Entitlement to service connection for a vocal cord 
disability.

4.  Entitlement to service connection for cervical degenerative 
disc disease with radiculopathy and mechanical neck pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his mother-in-law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

On October 23, 2009, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge, sitting at the RO.  A 
transcript of the hearing is of record.  


REMAND

In November 2007, the Veteran filed a claim for VA disability 
compensation, seeking service connection for disabilities 
resulting from an in-service jaw surgery, to include a vocal cord 
disability, a right hip disability secondary to a bone graft in 
service, and a neck disability.  He has asserted that while in 
service, he underwent two surgeries at the National Naval Medical 
Center in Bethesda, Maryland (Bethesda Naval Hospital).  
Specifically, he stated that in 1998 and 1999, he underwent a 
right iliac crest bone graft procedure with surgery to fix his 
cleft palate and under-bite.  During his October 2009 hearing, 
the Veteran testified that since his in-service surgeries, he has 
experienced pain, weakness, and limited motion in his hip.  He 
also noted an average of six to seven oral infections a year and 
loose teeth.  The Veteran further asserted that his second 
surgery required an extended period of intubation that caused 
injury to his vocal cords.  As for his neck disability, the 
Veteran stated that while stationed in Japan, he fell of a 
ladder, striking his head, and has experienced neck pain since 
that time.

With respect to the Veteran's claims of service connection for 
right hip pain as a result of a bone graft procedure and 
disabilities resulting from an in-service jaw surgery, to include 
a vocal cord injury, the Veteran was afforded VA examinations 
specific to his claims in February and March 2007.  

In February 2007, the Veteran underwent a spine, joints, and bone 
examination.  The examiner reviewed the claims folder, noting 
that the Veteran's service treatment records (STRs) showed that a 
bone graft, right hemipelvis, for corrective jaw surgery was 
performed in service.  The examiner noted a 10 centimeter oblique 
incision over the anterior iliac crest of the right hip with a 
crosshatched, nonadherent scar.  X-rays of the pelvis showed 
normal mineralization and irregularity to the lateral aspect of 
the right iliac wing, which the examiner found to be consistent 
with a prior bone graft donor site.  Based on a review of the 
claims folder, the Veteran's history, and examination of the 
Veteran, the examiner opined that the Veteran's "chronic right 
iliac wing pain is caused by or a result of surgical intervention 
for the graft site while in the service."

Also in February 2007, the Veteran underwent a VA dental and oral 
examination.  The Veteran reported that in 1999 he had undergone 
surgery at the Bethesda Naval Hospital for repair of his cleft 
palate.  The examiner noted that he could not find in the claims 
folder documentation of a bone graft or cleft palate repair 
surgery having been performed in service.  The examiner noted, 
however, that x-rays revealed the presence of screws at the right 
and left angle of the mandible, which were not present at the 
time that the Veteran entered service.  The examiner stated that 
the presence of screws indicated surgery.  The examiner also 
stated that there could be a relationship between the Veteran's 
hip pain and his reported bone graft, according to literature on 
the subject and consultation with three oral surgeons.  The 
examiner could not affirmatively opine as to the relationship, 
however, given the unavailability of the in-service surgical 
records.  

In March 2007, the Veteran underwent a VA examination in 
connection with his claim for service connection for a vocal cord 
injury.  The examiner noted that in 1987, the Veteran had 
undergone a two-stage lip repair, palate repair, lip revision, 
nasal revision, closure of nasal fistulas, and bone grafting.  (A 
December 2005 VA primary care record also notes that the 
Veteran's left iliac crest was a bone graft harvest site for this 
pre-service surgery.)  The examiner noted the Veteran's assertion 
that while in service, he underwent a double jaw surgery at the 
Bethesda Naval Hospital, but stated that a review of the claims 
folder failed to reveal documentation of that surgery.  The 
examiner did opine, however, that it was likely that the Veteran 
had a sagittal split osteotomy and LeFort procedure in service 
and that was possible that the Veteran had developed an injury to 
the true vocal fold from the endotracheal tube that resulted in a 
chronic polyp of granulation tissue, which in turn has caused 
hoarseness.  

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered by 
the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 
C.F.R. § 3.159(c) (2010) (obligating VA to obtain relevant 
records from Federal department or agency).  This duty to assist 
includes making "reasonable efforts to obtain relevant records 
(including private records)," as long as the claimant 
"adequately identifies" those records and authorizes the 
Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. 
Nicholson, 19 Vet. App. 96, 101-02 (2005).  The search for 
records kept by a Federal agency "shall continue until the 
records are obtained unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile." 38 U.S.C. § 5103A(b)(3); 38 C.F.R. § 
3.159(c)(2) (2010) ("VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile).  

A review of the Veteran's STRs fails to reveal any records 
related to any surgery performed at the Bethesda Naval Hospital.  
The Veteran's STRs do reference a 1998 dental surgery for 
correction of cleft palate and note that in October 1999, spacers 
were placed in the Veteran's braces in preparation for an oral 
surgery scheduled for later that year.  Further, VA examiners in 
February and March 2007 indicated that it was likely that the 
Veteran had undergone the surgery and bone graft procedure as 
described by the Veteran.  

Here, there is no evidence that the RO attempted to obtain the 
Veteran's surgical records from the Bethesda Naval Hospital.  The 
Board notes that the evidence of record contained sufficiently 
specific information for the RO to have requested the referenced 
surgical records.  Records related to the in-service bone graft 
procedure and jaw surgeries are particularly important in this 
case, as two VA examiners have indicated their inability to opine 
on whether any current disabilities are related to service due to 
the lack of records documenting the in-service surgeries.  
Accordingly, a remand is necessary for the agency of original 
jurisdiction (AOJ) to ensure that these records are associated 
with the claims folder and considered in connection with the 
Veteran's claim.  See 38 U.S.C.A § 5103A(b)(1); Golz v. Shinseki, 
590 F.3d 1317, 1320 (Fed.Cir.2010) (defining relevant records as 
"those records that relate to the injury for which the claimant 
is seeking benefits and have a reasonable possibility of helping 
to substantiate the veteran's claim."); Loving, supra

VA's duty to assist also includes the duty to provide a medical 
examination or obtain a medical opinion "when such an 
examination or opinion is necessary to make a decision on the 
claim."  38 U.S.C.A. § 5103A(d).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4).  

As to the Veteran's claim for service connection for right hip 
pain as a result of an in-service bone graft procedure, the Board 
notes that the Veteran has complained of pain, weakness, and 
limitation of hip motion.  VA treatment records and examination 
reports record the Veteran's complaints of right hip pain.  
Although the February 2007 examiner related the Veteran's chronic 
right iliac wing pain to the alleged in-service bone graft 
procedure, without a diagnosed or identifiable underlying malady 
or condition, pain alone does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed 
in part and vacated in part on other grounds sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  Accordingly, 
the Board finds that a new examination is necessary to fully 
evaluate any right hip or right iliac wing disability.  On 
remand, the AOJ should schedule the Veteran for an examination to 
determine the precise nature of any such disability.  This should 
include a determination of which, if any, muscle groups appear to 
be affected, and a determination of whether the joint is affected 
by disability, as well as a determination of the extent of any 
bone defects as a result of the alleged in-service right iliac 
crest bone graft procedure.  The examiner should be asked to 
comment specifically on whether the Veteran has suffered any 
disability beyond what would have been expected as a usual effect 
of bone grafting done to ameliorate the pre-service under-
bite/cleft palate.  

As for the Veteran's claim for service connection for a vocal 
cord injury, the Board notes that the March 2007 VA examiner 
could not opine on the likelihood that the Veteran suffered a 
vocal cord injury as a result of his in-service surgery without 
resorting to speculation due to the unavailability of the 
Veteran's surgical records.  Thus, on remand, after the AOJ 
receives the Veteran's surgical records from the Bethesda Naval 
Hospital, the AOJ should seek an addendum to the March 2007 
examination report.  If the March 2007 examiner is no longer 
available, or if he or the AOJ deems it necessary, the Veteran 
should be afforded a new examination to determine the extent of 
any current disability of the vocal cords and to opine as to 
whether it is at least as likely as not that any current vocal 
cord disability is related to the Veteran's in-service 
surgery(ies).  

As for the Veteran's claim for service connection for cleft lip 
and cleft palate, the Board notes that the February 2007 examiner 
who performed the dental and oral examination was asked only to 
opine whether the Veteran's right hip condition was due to or a 
result of surgery to repair the Veteran's cleft palate.  Thus, 
the Veteran has not been afforded a VA examination to determine 
the precise nature of any disability resulting from his in-
service cleft palate repair or under-bite repair.  In this 
regard, the Board notes also that the Veteran had undergone 
surgery to repair his cleft palate prior to service.  Thus, on 
remand, the AOJ should schedule the Veteran for a VA examination 
to determine the medical probabilities that the Veteran's pre-
existing cleft palate condition chronically worsened as a result 
of military service--that is, whether there was a change in the 
underlying pathology of the condition.  The examiner should also 
be asked to address whether the Veteran's in-service surgeries 
represented remedial or ameliorative treatment for the Veteran's 
pre-existing condition and whether any disability resulted beyond 
the intended ameliorative effects.  

As for the Veteran's claim for service connection for cervical 
degenerative disc disease with radiculopathy and mechanical neck 
pain, the Board finds that a remand of that claim is also 
necessary.  The Veteran was afforded a VA examination in 
connection with this claim in February 2007.  The examiner 
reviewed the claims folder, noting that the Veteran's STRs 
documented a report to sick call for mechanical neck pain without 
any specific mechanism of injury.  X-rays of the cervical spine 
showed normal mineralization and early narrowing in the C5-6 disc 
space.  The examiner recorded his impression of early C5-6 
cervical degenerative disc disease.  Based on a review of the 
claims folder, the Veteran's history, and examination of the 
Veteran, the examiner opined that the Veteran's "current 
existing cervical degenerative disc disease with mild mechanical 
neck pain is not caused by or a result of trauma while in 
service, but is most likely caused by of a result of the normal 
aging process."  The examiner further stated that "50% of 
individuals above the age of 35 develop natural progression of 
degenerative cervical disc disease.  By the time a patient is 50, 
100% develop early clinical changes."

It appears from the VA examiner's statement that he considered 
only one instance of neck pain in service.  A review of the 
Veteran's STRs, however, reveals that in December 1993, the 
Veteran presented with complaints of neck pain.  He reported a 
stiff neck as a result of looking up for an extended period of 
time while painting.  A history of neck pain or injury was 
denied.  In January 1994, the Veteran again presented with 
complaints of neck pain.  He reported a "popping" sensation 
upon movement.  A decreased range of motion was recorded.  In 
October 1996, the Veteran reported tingling in his fingers when 
he turned his head to the left.  He indicated his involvement in 
a motor vehicle accident two months prior.  Neck pain was also 
noted in July 2000 and August 2000.  X-rays revealed osteophytes 
of C5-6, C4-5, and C3-4.  

Based on a review of the medical evidence of record, the Board 
finds that a remand of the Veteran's claim for service connection 
for degenerative disc disease of the cervical spine is necessary 
because the February 2007 examination report is not adequate.  
See Barr, supra; 38 C.F.R. § 4.2 (2010) (if an examination report 
does not contain sufficient detail, "it is incumbent upon the 
rating board to return the report as inadequate for evaluation 
purposes.").  A medical opinion is considered adequate "where 
it is based upon consideration of the veteran's prior medical 
history and examinations and also describes the disability, if 
any, in sufficient detail so that the Board's 'evaluation of the 
claimed disability will be a fully informed one.'"Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007), quoting Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).  

Here, although the examiner stated that he reviewed the claims 
folder, it is unclear whether he gave due consideration to the 
numerous complaints of neck pain and related symptoms documented 
in service.  Rather, the examiner summarily attributed the 
Veteran's cervical degenerative disc disease to his age.  
However, at the time of the February 2007 examination, the 
Veteran was 36 years old.  As stated by the February 2007 
examiner, only 50% of individuals over 35 develop natural 
progression of degenerative cervical disc disease.  Thus, without 
a more detailed discussion of the Veteran's past medical history 
and sufficient reasoning for linking the Veteran's cervical 
degenerative disc disease to post-service events, such as aging, 
the examiner's opinion is not supported by an adequate rationale.  

Accordingly, the Board finds that a new examination is necessary 
to determine the nature and etiology of his current degenerative 
disc disease of the cervical spine.  Thus, the examiner should 
include a nexus opinion as to whether it is at least as likely as 
not that the Veteran's degenerative disc disease of the cervical 
spine is attributable to the Veteran's active military service.

Accordingly, the case is REMANDED to the AOJ for the following 
action:

1.  The AOJ should contact the Veteran 
and request that he identify the 
names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for his cleft palate 
repair, right hip pain, vocal cord 
injury, and neck disability since 
service.  The AOJ should attempt to 
obtain copies of pertinent treatment 
records identified by the Veteran that 
have not been previously secured and 
associate them with the claims folder.

2.  The AOJ must contact the National 
Naval Medical Center in Bethesda, 
Maryland, for any surgical or 
treatment records for the Veteran.  
The National Naval Medical Center must 
respond by indicating: (1) they have 
the requested records and are 
forwarding them; or, (2) they do not 
have any records for the Veteran and 
can certify that the records do not 
exist, were retired to storage, 
destroyed, or sent to another 
destination.  If they were retired to 
storage, they must be recalled.  If 
they were sent to another destination, 
the records must be requested from the 
other location.

3.  Upon completion of the above 
development, the AOJ should arrange 
for the following medical examinations 
and/or opinions.  As to each of the 
following, the claims folder, and a 
copy of this remand, must be provided 
to and reviewed by the examiner as 
part of each examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 
(2010).)  

As to any of the below requested 
examinations and opinions, if the 
examiner determines that he/she cannot 
provide an opinion on the issue at 
hand without resorting to speculation, 
the examiner should explain the 
inability to provide an opinion, 
identifying precisely what facts could 
not be determined.  In particular, 
he/she should comment on whether an 
opinion could not be rendered because 
the limits of medical knowledge have 
been exhausted regarding the etiology 
of any diagnosed disorder or whether 
additional testing or information 
could be obtained that would lead to a 
conclusive opinion.  See Jones v. 
Shinseki, 23 Vet. App. 382, 389 
(2010).  (The AOJ should ensure that 
any additional evidentiary development 
suggested by the examiner should be 
undertaken so that a definitive 
opinion can be obtained.)

a.  The Veteran should be scheduled 
for a VA examination of the right hip.  
The examiner should be asked to 
identify the specific muscle group(s) 
affected by the Veteran's right iliac 
crest bone graft procedure.  The 
examiner should also be asked to 
identify whether there is any bone 
defect or disability due to an in-
service bone graft.  The examiner 
should determine the extent and 
current degree of impairment 
manifested by any muscle damage.  The 
examiner should also remark as to 
whether the disability associated with 
any affected muscle group is 
considered to be slight, moderate, 
moderately severe, or severe.  In this 
regard, the examiner should comment 
concerning the presence or absence of 
the cardinal signs and symptoms of 
muscle disability, including loss of 
power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of 
movement.  

Further, the examiner should identify 
any functional impairment, including 
any limitation of motion of the joints 
affected by any muscle damage (such as 
the right hip).  If there is any 
effect on the right hip, or other 
joint function, the effects, whether 
due to pain, weakness, etc., should be 
described in terms of additional 
limitation of motion.  All symptoms 
due to scarring as a result of the in-
service surgery should also be 
described.  Scar measurements should 
be taken.

With all functional impairments in 
mind, whether due to bone loss/defect, 
muscle impairment, scarring, or joint 
dysfunction, the examiner should 
provide opinions as to whether each of 
these functional impairments is the 
result of disability beyond what would 
be considered the usual effects of 
bone graft surgery done to ameliorate 
a jaw deformity or cleft palate.

(All studies, tests and evaluations 
should be performed as deemed 
necessary by the examiner.  The 
results of any testing must be 
included in the examination report.  
All opinions should be set forth in 
detail and explained in the context of 
the record.)

b.  The Veteran should be scheduled 
for a VA dental examination to 
determine whether he has a dental 
disorder that is related to 
trauma/surgery performed in service.  
All studies, tests and evaluations 
should be performed as deemed 
necessary by the examiner.  The 
results of any testing must be 
included in the examination report.

Upon examination and review of the 
entire claims folder, the examiner 
should identify all currently present 
disorders.  With respect to each 
currently present disorder, the 
examiner should provide an opinion 
regarding whether it is at least as 
likely as not that any such disorder 
is related to service, to include any 
trauma/dental surgery conducted 
therein.  The VA examiner should opine 
whether it is at least as likely as 
not that the Veteran's preexisting 
cleft palate disability chronically 
worsened (i.e., underwent a permanent 
increase in the underlying pathology 
beyond the natural progression) during 
his military service.  If the examiner 
concludes that the Veteran's pre-
service disability underwent any 
increase in severity during service, 
the examiner should be asked to state 
whether any worsening was clearly and 
unmistakably the result of a natural 
progression of the disability.  With 
each disabling manifestation relative 
to the in-service surgeries in mind, 
the examiner should indicate the 
extent to which the disabling 
manifestations can be considered the 
usual effects of ameliorative surgery 
undertaken to correct an under-bite or 
cleft palate.  All opinions should be 
set forth in detail and explained in 
the context of the record.  

c.  The AOJ should request that the 
examiner who conducted the March 2007 
examination, if he is still available, 
provide an addendum that takes into 
account the Veteran's in-service 
surgical records.  The examiner should 
again review the Veteran's claims 
folder, including a copy of this 
remand, and provide an opinion as to 
whether any current vocal cord 
disability is at least as likely as 
not related to his military service, 
to include any surgery received 
therein.  

If the March 2007 examiner is no 
longer available, or if that examiner 
or the AOJ finds that a new 
examination is necessary, the Veteran 
should be scheduled for a VA 
examination to determine whether any 
vocal cord disability is attributable 
to his military service, including the 
surgeries he has reported.  All 
studies, tests and evaluations should 
be performed as deemed necessary by 
the examiner.  The results of any 
testing must be included in the 
examination report.

The examiner is requested to, among 
other things, obtain a detailed 
history of the Veteran's symptoms as 
observed by him and others during and 
since service, review the record, and 
provide an opinion as to whether any 
current vocal cord disability is at 
least as likely as not related to his 
military service.  The examiner should 
specifically indicate whether it is 
believed that any vocal cord 
disability should be considered the 
usual effect of ameliorative surgery 
for an under-bite or cleft palate 
repair and explain why.  All opinions 
should be set forth in detail and 
explained in the context of the 
record.

4.  Schedule the Veteran for a VA 
examination in connection with his 
claim of service connection for 
degenerative disc disease of the 
cervical spine.  (This should be done 
after action requested in paragraph 1, 
above is completed to the extent 
feasible.)  The claims folder, and a 
copy of this remand, must be provided 
to and reviewed by the examiner as 
part of the examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 
(2010).)  

The examiner should provide an opinion 
as to whether the Veteran's current 
degenerative disc disease of the 
cervical spine or any other diagnosed 
cervical spine disability is at least 
as likely as not related to his period 
of active military service.  
Consideration should be given to the 
STRs that show multiple complaints 
regarding the neck and possible 
radiculopathy.  All opinions should be 
set forth in detail and explained in 
the context of the record.  

If the examiner determines that he/she 
cannot provide an opinion on the issue 
at hand without resorting to 
speculation, the examiner should 
explain the inability to provide an 
opinion, identifying precisely what 
facts could not be determined.  In 
particular, he/she should comment on 
whether an opinion could not be 
rendered because the limits of medical 
knowledge have been exhausted 
regarding the etiology of any 
diagnosed disorder or whether 
additional testing or information 
could be obtained that would lead to a 
conclusive opinion.  See Jones v. 
Shinseki, 23 Vet. App. 382, 389 
(2010).  (The AOJ should ensure that 
any additional evidentiary development 
suggested by the examiner should be 
undertaken so that a definitive 
opinion can be obtained.)

5.  The AOJ must ensure that all 
medical examination reports and 
opinion reports comply with this 
remand and the questions presented in 
the request.  If any report is 
insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

6.  After undertaking any other 
development deemed appropriate, the 
AOJ should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran should be 
furnished with a supplemental 
statement of the case (SSOC) and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

